Per C~uricirn.
It will be ~mnecessary to take notice of the first point made in this cause, respecting the evidence of the endorsement, because the court are of opinion that this was a case of a pa~ rol demise, and reservation of rent, since the alienation of the promises to Sir William Pvlleney, and, consequently, the considera. tion of the note wa~ not valid under the act of (he 2ôth session, c. 72. This objection is fatal to the plaintiff's right of action. It is to be understood, from the case, that the lands were demised from year to year, under a reservation of rent, by the agent of the in~ testate, and that this was done as well since, as prior, to the sale to Sir William Pultei~ey, and the payments upon the note were more than sufficient to cancel all the lawful charges included in the note.
Judgaient for the defendant.